Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s filing of claims 1-5 on 12/9/19 is acknowledged.  Claims 1-5 are pending and are under examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/9/19 was acknowledged.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The following title is suggested: Rapid Detection Device and Detection Method for Deterioration Degree of Fried Oil.
The Office strongly recommends deleting “Joint” from the title of the invention because the term appears to suggest a “joint” of a living being is being detected. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected because the scope of the preamble is unclear.  The Office suggests including a colon after “comprising”.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural relationship between the test paper, the dropper, the color difference meter, and the dielectric analyzer. 
Claim 1 is rejected because “the sample to be detected is connected with the dielectric analyzer” is unclear.  Because the sample is considered a fluid, and not structure, it is unclear how the rejected claim language structurally further defines the claimed device.  
Claim 1 is rejected because “the rapid detection paper for quality of fried oil is connected with the color difference meter” is unclear.  It is unclear how the rejected claim language structurally further defines the claimed device.  
Claim 3 is rejected because the scope of the claim is unclear.  Because claim 1 is directed to a device and claim 3 is dependent on claim 1, it is unclear how the method claim structurally further defines the claimed device.  

Claim 3 is rejected because “the ground solution” raises an antecedent basis issue. 
Claim 3 is rejected because “in the step” is unclear and raises an antecedent basis issue. 
Claim 3 is rejected because “G-type” is unclear.  What does “G” stand for?
Claim 4 is rejected because “joint” makes the claim unclear for the reasons explained above. 
Claim 4 is rejected because the scope of the claim is unclear.  Because claim 1 is directed to a device and claim 4 is dependent on claim 1, it is unclear how the method claim structurally further defines the claimed device.  
Claim 4 is rejected because “the dielectric eigenvalue” raises an antecedent basis issue. 
Claim 4 is rejected because “analyzing and predicting the quality of the sample to be detected” is unclear.  The predicting step is unclear because the scope of the claim and originally filed disclosure does not particularly point out how one skilled in the art would predict the quality of the sample to be detected.  
Claim 4 is rejected because “reducing the identification accuracy of the color developing test paper of the fried oil” is unclear.  Because the recitation appears to claim reducing the accuracy, how does this particularly point out the claimed invention?

Claim 4 is rejected because “the color change” and “the obtained actual data” raises an antecedent basis issue. 
Claim 5 is rejected because “correlation analysis” is unclear.  Is this term related to the “correlation equation” in claim 4?  
Claim 5 is rejected because the scope of the clam is unclear.  Because claim 1 is directed to a device and claim 5 is dependent on claim 1, it is unclear how the method claim structurally further defines the claimed device.  Furthermore, because the claim appears to be a method claim, the method steps are not clearly recited.  
Claim 5 is rejected because the scope of the claim does not clearly claim how the acid value, the peroxide value, and the color difference value result in determining the deterioration degree of fried oil.  While the claim recites equations to determine each value, the claim does not clearly recite how these values result in in determining the deterioration degree of fried oil.  Furthermore, it should be noted that the claimed equations possibly raise a 101 issue under “mathematical concepts” of an abstract idea. See MPEP 2106.04(a)(2). 
Claim Interpretation
The Office asserts that terms and phrases like “for” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “for” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (“Wei,” US Pub. No. 2011/0059532) in view of Onwumere et al. (“Onwumere,” US Pub. No. 2007/0048871) and Muhl et al. (“Muhl,” US Pub. No. 2008/0186033). 
As to claim 1, Wei discloses a detection device for deterioration degree of fried oil, comprising: a detection test paper for quality of fried oil (e.g., sampling substrate in e.g., [0029] et seq.) and a color difference meter (e.g., interrogation device 30 in [0053] et seq.).  The detection test paper for quality of fried oil is optically connected with the color different meter.  See e.g., [0053] et seq.
Regarding claim 1, Wei does not specifically disclose a dropper for sucking the sample to be detected and dropping the sample to be detected on the test paper. Onwumere discloses in e.g., [0063] et seq., in FIG. 7, the test sample delivery system includes a housing to hold at least one oil sample and means to slowly feed oil into sample reservoir 88, such as a dropper apparatus 94.  Onwumere also discloses those 
	Furthermore, regarding claim 1, Wei does not specifically disclose a dielectric analyzer.  Muhl discloses measuring the dielectric constant, which is a reliable measure of the degree of decomposition of fats or oils, is particularly suitable. (e.g., [0003] of Muhl).  Sensor 16 for measuring the dielectric constant has a capacitor which measures the dielectric constant of the oil. (e.g., [0025] et seq. of Muhl).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a dielectric sensor because measuring the dielectric constant is a reliable measure of the degree of decomposition of fats or oils (e.g., [0003] of Muhl).  
	As to claim 2, see e.g., [0030] et seq. of Wei. 
As to claim 3, see e.g., [0026] et seq. of Wei for plastic sheet, and e.g., [0073] et seq. of Wei for the thin-layer chromatography silica gel.  Because claim 1 is directed to . 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Onwumere and Muhl, as applied to claim 1 above, and further in view of Nagata et al. (“Nagata,” US 6496018) and Matsushita (US 4098575). 
See Wei, Onwumere and Muhl supra.  
Wei does not specifically disclose the dielectric eigenvalue.  Nagata discloses the eigenvalue is determined by the shape of the dielectric resonator in col. 3, lines 1-12.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include determining the eigenvalue because it would be beneficial to include an additional parameter to further improve the quality of the results. 
Furthermore, Wei does not specifically disclose a peroxide value.  Matsushita discloses a test paper to enable the convenient determination of the peroxide values of an oil, etc. said test paper being index for the degree of oxidation or deterioration thereof , being manufactured by impregnating a glass fibre-made paper or cloth with a starch and potassium iodide reagent solution and, after that, drying.  See e.g., col. 1, lines 5-12.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include determining the peroxide value because it enables the users to determine edibility of an oil or fat on the basis of its peroxide value (e.g., col. 3, lines 25-33).  As to the equations, see 112 rejection above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



11/20/2021